Appeal, by permission, from an order of the County Court of Albany County (Breslin, J.), entered April 25, 1994, which denied defendant’s motion pursuant to CPL 440.10 to vacate the judgment convicting him of the crimes of grand larceny in the second degree (six counts), scheme to defraud in the first degree and repeated failure to file a return for personal income and earnings taxes, without a hearing.
We reject defendant’s assertion that County Court erred in denying his CPL 440.10 motion to vacate the judgment of conviction. Contrary to defendant’s claim, the record does not reveal that the prosecutor made material misrepresentations concerning whether defendant was bonded for his client’s losses. In any event, this, as well as the reimbursement of funds to clients by defendant’s former employer, are matters which are irrelevant to the crimes of which defendant was convicted. Furthermore, we find that defendant was not deprived of the effective assistance of counsel and that County Court did not abuse its discretion in failing to recuse itself from this case.
*851Mikoll, J. P., Crew III, Casey and Yesawich Jr., JJ., concur. Ordered that the order is affirmed.